Citation Nr: 0103169	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  00-00-139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbosacral strain, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel



REMAND

The veteran served on active duty from February 1969 to 
September 1970. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that increased the evaluation of 
service-connected lumbosacral strain to 10 percent.

Additional development of the evidentiary record is required.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).  VA has a duty to make 
reasonable efforts to obtain relevant records that the 
veteran adequately identifies.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98  (2000) (to be codified as amended at 38 
U.S.C. § 5103A(b)).  Further, VA has a duty to obtain a 
medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(d)). 

Here, potentially relevant medical records have not been 
obtained by the RO.  For example, during a March 1999 VA 
examination the examiner noted that the veteran had developed 
low back pain for about one year and had been treated at the 
Ochsner Clinic.  He had magnetic resonance imaging (MRI) 
scheduled.  Furthermore, the veteran stated that he was 
taking several medications to alleviate his back pain and 
that he wears a back support belt, and it may be inferred 
from the records that the treatment continued to the present.  
His claim file does not contain the recent Ochsner Clinic 
records.  

Therefore, the RO should ask the veteran to provide names, 
addresses, and approximate dates of treatment from any 
private care providers who have diagnosed or treated him 
since 1998 for any back disability.  He should be asked to 
provide a release for adequately identified relevant 
treatment records, and the RO should request the records.  If 
the request is unsuccessful, the veteran should be notified.  

The evidence shows that the veteran suffers from degenerative 
disc and/or joint disease of the lumbar spine.  Service 
connection is in effect for lumbosacral strain.  It is 
unclear from the medical record whether degenerative disc 
disease of the lumbar spine or degenerative joint disease of 
the lumbar spine may be related to or symptomatic of the 
lumbosacral strain.  The March 1999 VA examination did not 
diagnose lumbosacral strain.  The October 1999 VA examination 
yielded a diagnosis of degenerative lumbar disc disease with 
some moderate central stenosis with lumbar muscle spasm and 
strain.  It is unclear whether distinction may be made 
between the lumbosacral strain and the degenerative disc 
disease.  Accordingly, the claim is remanded for a new 
examination.

Further, because the severity of the veteran's service-
connected lumbosacral strain is evaluated by reference to 
limitation of motion, consideration must be given to the 
criteria discussed in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and VA is required to obtain adequate and competent 
evidence that will permit an informed assessment of whether 
greater limitation of motion or additional functional loss is 
likely to arise on use or during flare-ups.  See also 38 
C.F.R. § 4.40 and § 4.45 (2000).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide the 
names, addresses, and approximate dates 
of treatment for all those who have 
diagnosed or treated him for his low back 
disorder since 1998.  The Board is 
particularly interested in treatment 
received at the Ochsner Clinic, including 
any MRI.  Ask the veteran to provide an 
appropriate release for each care 
provider, to include the doctor 
prescribed the various back pain 
medications and provided a back support 
belt.  Request from each provider so 
identified copies of all treatment 
records for the veteran that are 
adequately identified.  Associate all 
responses with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran so he 
may obtain and submit the records 
himself.  

2.  After the foregoing development has 
been accomplished, schedule the veteran 
for appropriate VA examination of the 
lumbar spine.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  If any testing is necessary to 
evaluate the disability, that testing 
should be done and the results reviewed 
before submission of the examination 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected lumbosacral strain.  
In particular, whether any degenerative 
disc disease or degenerative joint 
disease of the lumbar spine may be 
attributed to the lumbosacral strain 
should be addressed.

The examiner should note the range of 
motion for the lumbar spine and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there is any muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  The examiner should 
state, if possible, the frequency of 
recurring attacks of intervertebral disc 
syndrome, if the veteran suffers such 
attacks, and the extent to which relief 
is experienced between such attacks.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5295 (2000).

The examiner should distinguish, to the 
extent possible, between symptomatology 
resulting from the veteran's 
service-connected lumbosacral strain and 
any residual conditions, and any other 
back symptomatology not associated with 
the lumbosacral strain, if possible.  If 
it is medically impossible to distinguish 
among symptomatology resulting from the 
several disorders, the examiner should 
state this in the examination report.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

3.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If the 
examination report does not include 
adequate responses to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



